134 F.3d 381
2 Cal. Bankr. Ct. Rep. 37
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joanne M. WESTON, Debtor-Appellant,v.William L. CONWAY, Trustee;  Bryon Lee Lynch, Appellees.
No. 96-16898.
United States Court of Appeals, Ninth Circuit.
Submitted January 12, 1998**Jan. 16, 1998.

Appeal from the Ninth Circuit Bankruptcy Appellate Panel, No. EC-94-01235-VRH;  Volinn, Russell, and Hagan, Judges, Presiding.
Before:  BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
JoAnne Weston appeals pro se a decision of the Bankruptcy Appellate Panel ("BAP") affirming bankruptcy court orders that:  (1) denied Weston's motion to remove the trustee of her Chapter 7 bankruptcy estate and the trustee's counsel, (2) denied the trustee's counsel's final fee application, and (3) directed partial disgorgement of fees paid out under the trustee's counsel's interim fee application.  We have jurisdiction under 28 U.S.C. § 158(d), and we affirm.


3
We review decisions of the BAP de novo.  See Apte v. Japra (In re Apte), 96 F.3d 1319, 1322 (9th Cir.1996).  On appeal from the BAP, we review the bankruptcy court's rulings independently.  See id.   The bankruptcy court's findings of fact are reviewed for clear error and its conclusions of law are reviewed de novo.  See Neben & Starrett, Inc. v. Chartwell Fin.  Corp. ( In re Park-Helena Corp.), 63 F.3d 877, 880 (9th Cir.1995), cert. denied, 116 S.Ct. 712 (1996).  The bankruptcy court's decision regarding the proper amount of legal fees to be awarded is reviewed for an abuse of discretion.  See id.


4
We affirm the decision of the BAP for the reasons set out in the BAP's memorandum decision filed on August 13, 1996.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3